Citation Nr: 0716560	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision, in which the 
RO, inter alia, denied the veteran service connection for 
coronary artery disease.  The veteran filed a notice of 
disagreement (NOD) in September 2004.  In November 2004. , 
and the RO issued a statement of the case (SOC) in November 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Coronary artery disease was first diagnosed many years 
post service, and the most probative medical opinion 
addressing the etiology of the veteran's coronary artery 
disease attributes the veteran's heart disability to 
disability other than PTSD, and, hence, weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a June 2004 pre-rating letter (which meets 
the VCAA's timing requirements), the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate claims for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter also requested that the veteran 
submit any evidence in his possession that pertained to the 
claim.  This letter clearly met the VCAA's timing 
requirements.  Subsequently, the November 2004 SOC notified 
the veteran of the reasons for the denial of his claim and of 
the requirements for establishing a claim for secondary 
service connection, pursuant 38 C.F.R. § 3.310(a).  Inasmuch 
as the veteran and his representative have demonstrated a 
clear understanding of the requirements for secondary service 
connection throughout the appeal period, the timing and form 
of this latter notice is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  

To whatever extent the requirements of Dingess/Hartman may be 
applicable to this claim for secondary service connection, 
the Board notes that the veteran was not provided information 
concerning the degree of disability and the effective date 
that may be assigned following a grant of service connection; 
however, as the decision herein denies the claim for 
secondary service connection, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The claims file also reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matter on appeal.  Pertinent 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well as VA examination reports and 
outpatient treatment records from the VA Outpatient Clinic in 
Raleigh, North Carolina.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Initially, the Board notes that, while the RO has considered 
the claim on primary and secondary bases, the veteran has not 
alleged, that the record does not indicate, that his coronary 
artery disease is directly related to service.  The veteran's 
service medical records are devoid of any complaints, 
findings or diagnosis of any heart condition (to include at 
separation).  The first evidence of coronary artery disease 
was years after discharge:  an April 2002 private medical 
record from J.M., III, M.D., reflects a diagnosis of coronary 
artery disease, status post 3 vessel coronary artery bypass 
graft surgery in August 1996.  There also is no medical 
opinion addressing the relationship between coronary artery 
disease and service.  

Rather, the veteran claims that his coronary artery disease 
is related to his service-connected PTSD.  However, the Board 
finds that the preponderance of the evidence weighs against 
such a finding.

In a May 2004 letter, the veteran's private physician, Dr. 
J.M., III stated that the veteran had been under his care for 
several years with significant coronary artery disease and 
the veteran's stress associated with his PTSD was a likely 
contributing factor to his heart condition.  

In August 2004, a VA examiner, noting that he had reviewed 
the veteran's claims file and conducted a physical 
examination, opined that the veteran's PTSD could add slight 
stress to the veteran.  However, the examiner concluded that, 
in general, the coronary artery disease that the veteran had 
was caused by diabetes mellitus.  In support, the VA 
physician noted that the veteran had a strong family history 
of diabetes mellitus and had peripheral vascular disease in 
the right dorsalis pedis that would indicate the veteran 
probably had diabetes.

As the evidence of record includes differing medical opinions 
as to whether there is medical relationship between the 
veteran's service-connected PTSD and coronary artery disease, 
it is the responsibility of the Board to assess the 
credibility and weight to be given this evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).
In this appeal, the Board finds that, while the veteran's 
private physician, Dr. J.M., III opined that the veteran's 
PTSD is a likely contributing factor to his heart condition, 
the August 2004 VA physician's opinion attributing the heart 
condition to another disability constitutes the more 
probative evidence on the medical nexus question.  
The August 2004 examiner initially noted that PTSD can add 
slight stress; however, the examiner did not, as the 
representative seems to suggest, in any way opine that there 
is a medical relationship-based on causation or 
aggravation-between the veteran's PTSD and the development 
of actual coronary artery disease.  In fact, in ultimately 
attributing the heart condition to another disability, the 
examiner effectively ruled out a relationship between the 
development of coronary artery disease and PTSD.  As clearly 
indicated, the August 2004 VA physician's opinion was based 
on review of the veteran's entire claims file, as well as 
physical examination of the veteran, and the examiner 
provided a stated rationale for his opinion (the factors 
leading to his conclusion as why the heart condition is 
related to diabetes mellitus rather than PTSD).

Turning to the private opinion, the Board notes, at the 
outset, that, in describing the veteran's PTSD as a likely 
"contributing factor" to his heart condition, the examiner 
stopped short of explicitly finding that there the veteran's 
PTSD actually caused his heart disease, and this comment does 
not address the alternate theory of aggravation (i.e., 
permanent worsening beyond the natural progression of 
disability), consistent with 38 C.F.R. § 3.310(a).  Hence, 
this opinion, without more, is insufficient to support a 
grant of secondary service connection.

Even if the opinion were accepted as providing adequate 
support for a finding of causation, by comparison with the VA 
examiner's medical opinion, the Board finds the private 
medical opinion unpersuasive.  The May 2004 private physician 
did not indicate what evidence was considered in reaching his 
opinion, nor did he provide a stated rationale for the 
opinion.  These deficiencies reduce the probative value of 
the opinion.  The Board also points out that the fact Dr. 
J.M., III, the private physician, treated the veteran for 
several years-without more-does not add significantly to 
the probative value of an opinion as to causal relationship.  
The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See, e.g., Winsett v. West, 11 Vet. 
App. 420 (1998), citing Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

Thus, the Board finds that the most probative opinion on the 
question of medical relationship between service-connected 
PTSD and coronary artery disease tends to weigh against the 
claim.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's assertions.  
While the Board does not doubt the sincerity of the veteran's 
belief that he has coronary artery disease that is related to 
his service-connected PTSD, this claim turns on the matter of 
medical relationship.  As s a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, his assertions 
in this regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for coronary artery disease, as secondary to 
service-connected PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for coronary artery disease, as secondary 
to service-connected PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


